Title: From Benjamin Franklin to Deborah Franklin, 15 March 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 15. 73.
I wrote to you by Capt. All, and by the last Packet. By Capt. All I sent a Box containing sundry Parcels for my Friends. Among the rest were your Neighbour Miss Haddocks Silk, and Gowns for you and Sally. I hope they will get safe to hand. I continue well, and hope now soon to have the Pleasure of seeing you and Home. My Love to all. I am ever, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / per Capt. Sutton.
